NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL VERDUZCO,                                No. 20-17100

                Plaintiff-Appellant,            D.C. No. 4:18-cv-04596-JSW

 v.
                                                MEMORANDUM*
C. E. DUCART; et al.,

                Defendants-Appellees,

and

G. KIMBREL,

                Defendant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Daniel Verduzco appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Verduzco

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his health in treating his July 27, 2016 tongue injury or

to his safely on August 17, 2016. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent only if he or she “knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he [or she] must also draw the inference”).

      The district court did not abuse its discretion by denying Verduzco’s motion

to compel defendants to provide a copy of his deposition transcript. See Sopcak v.

N. Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995) (standard of

review); Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (expenditure of

public funds on indigent litigants’ discovery fees not authorized by Congress).

      AFFIRMED.




                                           2                                    20-17100